       Case 2:19-cv-01904-CFK Document 30 Filed 08/03/20 Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT
          FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ANGELIQUE JENKINS,           :                  CIVIL ACTION
        Plaintiff,           :
    v.                       :                  No. 19-1904
                             :
TRANSPORT WORKERS LOCAL 234, :
        Defendant.           :

                                   ORDER

      AND NOW, this 3rd day of August 2020, upon consideration of Plaintiff’s

Motion for Extension of Time (ECF No. 27), and in accordance with the

accompanying Memorandum, it is hereby ORDERED that Plaintiff’s Motion for

Extension of Time (ECF No. 27) is GRANTED.




                                                BY THE COURT:

                                                 /s/ Chad F. Kenney
                                                CHAD F. KENNEY, J.




                                       1
